Citation Nr: 0329206	
Decision Date: 10/27/03    Archive Date: 11/05/03	

DOCKET NO.  02-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spines. 

2.  Entitlement to service connection for diabetes mellitus, 
to include as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
November 1955.

This matter arises from a May 2000 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefits sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow:

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), that 
eliminated the well-grounded claim requirements, expanded the 
duty of VA to notify the appellant and representative, and 
enhanced VA's duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record shows that the only reference 
to the VCAA by the RO was the incorporation 


of the revised provisions of 38 C.F.R. § 3.159 in the 
statement of the case.  The record does not show that the RO 
provided notice to the claimant and his representative of the 
VCAA, including the division of responsibilities between VA 
and the claimant in obtaining evidence, either by a notice 
letter of its own or by adopting a copy of the recommended 
VCAA notice letters provided by the Veterans Benefits 
Administration.  Nor has the RO addressed how the VCAA was 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The record also indicates that the veteran was notified of 
the denial of the benefits sought on appeal by a letter dated 
June 9, 2000.  He subsequently was furnished a statement of 
the case in September 2001 following his notice of 
disagreement.  His substantive appeal then was received in 
June 2002.  The question arises as to whether the veteran's 
substantive appeal was timely received.  The RO should 
address this matter prior to further appellate consideration.

As a final matter, the Board notes that the veteran has 
submitted evidence to indicate that a possible relationship 
exists between degenerative joint disease of the cervical and 
lumbar spines and an incident of military service.  As such, 
further action should be taken in the form of a VA 
examination and medical opinion in order to insure the 
adequacy of the record.

Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and insure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should insure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this, and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review the 
record and insure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.

5.  Once the foregoing has been 
accomplished, the RO should determine 
whether the veteran has submitted a 
timely substantive appeal with regard to 
the issues now before the Board.

6.  If the RO determines that the veteran 
submitted a timely substantive appeal, he 
should be scheduled for a special VA 
orthopedic examination.  The claims file 
should be available to the examining 
physician in 


conjunction with the examination.  All 
indicated tests and studies must be 
accomplished.  The examiner 
should indicate whether it is as likely 
as not that the degenerative joint 
disease of the veteran's cervical and/or 
lumbar spine is as likely as not related 
to an incident of his military service.  
A complete rationale should be given for 
each opinion and conclusion expressed.

7.  If the RO determines that a 
substantive appeal was not timely filed, 
then the veteran and his representative 
should be furnished a supplemental 
statement of the case that includes 
reference to, and consideration of, the 
laws and regulations governing the 
submission of a timely substantive 
appeal.

8.  Alternatively, if the veteran's 
substantive appeal is determined to be 
timely, then the RO should readjudicate 
the issues on appeal.  If the benefits 
sought are not granted, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims.  The veteran need take no 
action until so informed.  He also has the right to submit 


additional evidence and arguments on the matters that the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




